Table of Contents Management’s Discussion and Analysis 1. HIGHLIGHTS 1 2. INTRODUCTION 3 3. ABOUT CAE 3.1 Who we are 3.2 Our vision 4 4 4 3.3 Our strategy and value proposition 3.4 Our operations 3.5 Foreign exchange 3.6 Non-GAAP and other financial measures 4 6 12 14 4. CONSOLIDATED RESULTS 4.1 Results of our operations – fourth quarter of fiscal 2013 4.2 Results of our operations – fiscal 2013 4.3 Restructuring, integration and acquisition costs 16 16 18 19 4.4 Consolidated orders and backlog 20 5. RESULTS BY SEGMENT 5.1 Civil segments 5.2 Military segments 5.3 New Core Markets segment 20 21 25 28 6. CONSOLIDATED CASH MOVEMENTS AND LIQUIDITY 6.1 Consolidated cash movements 6.2 Sources of liquidity 6.3 Government cost-sharing 6.4 Contractual obligations 30 30 31 32 32 7. CONSOLIDATED FINANCIAL POSITION 7.1 Consolidated capital employed 7.2 Off balance sheet arrangements 7.3 Financial instruments 33 33 35 35 8. BUSINESS COMBINATIONS 38 9. BUSINESS RISK AND UNCERTAINTY 9.1 Risks relating to the industry 9.2 Risks relating to the Company 9.3 Risks relating to the market 40 40 41 43 10. RELATED PARTY TRANSACTIONS 44 11. CHANGES IN ACCOUNTING POLICIES 11.1 New and amended standard adopted – fiscal 2013 11.2 New standards not yet adopted 11.3 Use of judgements, estimates and assumptions 45 45 45 48 12. CONTROLS AND PROCEDURES 12.1 Evaluation of disclosure controls and procedures 12.2 Internal control over financial reporting 49 49 49 13. OVERSIGHT ROLE OF AUDIT COMMITTEE AND BOARD OF DIRECTORS 49 14. ADDITIONAL INFORMATION 50 15. SELECTED FINANCIAL INFORMATION 50 Management’s Discussion and Analysis for the fourth quarter and year ended March 31, 2013 1. HIGHLIGHTS FINANCIAL FOURTH QUARTER OF FISCAL 2013 Higher revenue over last quarter and higher revenue over the fourth quarter of fiscal 2012 - Consolidated revenue was $587.9 million this quarter, $65.8 million or 13% higher than last quarter and $81.2 million or 16% higher than the fourth quarter of fiscal 2012. Higher net income attributable to equity holders of the Company compared to last quarter and lower compared to the fourth quarter of fiscal 2012 - Net income attributable to equity holders of the Company was $43.8 million (or $0.17 per share) this quarter, compared to $37.8 million (or $0.15 per share) last quarter, representing an increase of $6.0 million or 16%, and compared to $53.2 million (or $0.21 per share) in the fourth quarter of last year, representing an decrease of $9.4 million or 18%; - Restructuring, integration and acquisition costs of $13.7 million ($10.1 million after tax) were recorded this quarter compared to $13.4 million ($8.8 million after tax) last quarter. Excluding such costs, net income attributable to equity holders of the Company was $53.9 million (or $0.21 per share) this quarter and $46.6 million (or $0.18 per share) last quarter. Positive free cash flow [1] at $108.6 million this quarter - Net cash provided by operations was $128.3 million this quarter, compared to $104.4 million last quarter and $122.1million in the fourth quarter of last year; - Maintenance capital expenditures 1 and other asset expenditures were $10.6 million this quarter, $12.5 last quarter and $13.1million in the fourth quarter of last year; - Proceeds from the disposal of property, plant and equipment were $1.1 million this quarter, $7.8 million last quarter and $6.1 million in the fourth quarter of last year; - Cash dividends were $10.2 million this quarter, $9.0 million last quarter and $8.4 million in the fourth quarter of last year. FISCAL 2013 Higher revenue over fiscal 2012 - Consolidated revenue was $2,104.5 million, $283.3 million or 16% higher than last year. Lower net income attributable to equity holders of the Company - Net income attributable to equity holders of the Company was $139.4 million (or $0.54 per share) compared to $180.3 million (or $0.70 per share) last year, representing a $40.9 million or 23% decrease; - Excluding restructuring, integration and acquisition costs of $68.9 million ($51.3 million after tax), net income attributable to equity holders of the Company would have been $190.7 million (or $0.74 per share) this year; - Last year, excluding charges of $8.4 million ($2.7 million after tax) related to the acquisition and integration of Medical Educational Technologies, Inc. (METI), net income attributable to equity holders of the Company would have been $183.0 million (or $0.71 per share). Positive free cash flow at $118.9 million - Net cash provided by operations was $204.1 million this year, compared to $233.9 million last year; - Maintenance capital expenditures and other asset expenditures were $57.0 million this year, compared to $61.2 million last year; - Proceeds from the disposal of property, plant and equipment were $8.9 million this year, compared to $34.4 million last year; - Cash dividends were $37.1 million this year, compared to $33.4 million last year. Capital employed 1 ending at $2,051.3 million - Capital employed increased by $474.8 million or 30% this year; - Non-cash working capital 1 increased by $37.4 million in fiscal 2013, ending at $150.8 million; - Property, plant and equipment increased by $204.9 million; - Other long-term assets and other long-term liabilities increased by $304.4 million and $71.9 million respectively; - Net debt 1 increased by $382.5 million this year, ending at $916.8 million. [1] Non-GAAP and other financial measures (see Section 3.6). CAE Year-End Financial Results 2013 | 1 Management’s Discussion and Analysis ORDERS2[2] - The book-to-sales ratio2 for the quarter was 1.45x (combined civil was 1.83x, combined military was 0.95x and New Core Markets was 1.0x).
